Citation Nr: 0115160	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
service-connected cervicothoracic spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
April 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Reno Regional Office (RO) 
which denied the veteran's claim for an increased disability 
rating for a cervicothoracic spinal disability.  

Recently, the veteran raised a claim of service connection 
for a low back disability.  Throughout the record, the RO has 
referred to this issue as previously adjudicated; however, it 
is not apparent that the matter has ever been the subject of 
direct RO adjudication, and it appears that he has not been 
notified of an adverse decision regarding service connection 
for a claimed low back disability.  Thus, the RO should 
procedurally clarify this matter and take appropriate action 
as to entitlement to service connection for a low back 
disability.


FINDING OF FACT

The veteran's disability involving the cervicothoracic spine 
is productive of no more than neck pain, pain in the upper 
extremities, and occasional muscle spasms in the cervical and 
thoracic areas, with some limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's disability of the cervicothoracic spine have 
not been met.  38 U.S.C.A. §§  1110, 1131, 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.124a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

By November 1975 rating decision, the veteran was granted 
service connection for chronic back pain in the thoracic-
cervical area, rated 10 percent disabling, effective April 
29, 1975.

In March 1993, he sought an increased rating, stating that he 
was "experiencing complications."  

That month, on VA medical examination, the veteran reported 
increased pain in the neck, muscle spasms, radiating pain 
from the shoulders to the arms and elbows, and occasional 
numbness in the hands.  He reported stiffness in the neck and 
difficulty sleeping due to pain.  Objective examination 
revealed a flattened cervical lordosis and asymmetry in the 
muscles along with tenderness.  Shoulders exhibited full 
range of motion.  The examiner diagnosed a herniated nucleus 
pulposus and spur at C5-6 with neural impingement on the left 
with left radiculopathy.

By April 1994 rating decision, the RO denied his request for 
increased rating.  However, a July 1994 notation in the 
claims file indicates that the veteran did not receive 
development letters sent in February and August 1993.  The 
appropriate letters were sent to the veteran, and additional 
medical evidence was obtained. 

By May 1995 rating decision, the RO increased his evaluation 
to 40 percent, effective March 18, 1993.

On June 1997 VA medical examination, the veteran complained 
of intermittent weakness in both arms, radicular pain that 
radiated over the shoulders, and intermittent numbness and 
tingling in his arms and hands.  Objective examination 
revealed a normal gait, proper neck alignment, and tenderness 
in the paraspinal muscles of the cervical and upper thoracic 
areas, and bilaterally over the trapezius muscle.  The 
examiner noted muscle spasms in these areas as well.  The 
examiner diagnosed herniated nucleus pulposus at C5-6 with 
left radiculopathy.

A March 1999 private medical examination report indicated 
that his neck-related symptoms waxed and waned, but he had 
episodes of neck pain with radiation into the left arm.  
Objective examination revealed no evidence of myelopathy or 
radiculopathy.  Neck range of motion was limited to 60 to 70 
percent of normal range.  There was protrusion of the C5-6 
disc on the left side productive of foraminal narrowing.

By December 1999 rating decision, the RO continued his 40 
percent disability rating.

A May 2000 X-ray study of the cervical spine indicated very 
mild dextrocurvature, mild disc space narrowing at C5-6 
associated with mild osteophyte spurring, and mild foraminal 
compromise at C4-5 on the right.  A radiologic study of the 
thoracic spine conducted that month indicated mild 
levocurvature and mild anterior endplate spurring throughout 
the thoracic region.

A June 2000 VA medical examination report included complaints 
of soreness and stiffness in the neck.  However, the veteran 
did not report symptoms specific to the thoracic spine.  He 
reported numbness in the fingers of both hands lasting from a 
few minutes to a week's duration.  Objectively, the examiner 
noted that that examination was conducted just six days after 
a lumbar laminectomy and that the veteran was physically 
uncomfortable.  He walked slowly in a flexed position, 
consistent with his post-surgical situation.  The examiner 
noted neck pain and weakness in the upper extremities, 
partially due to his low back pain.  Neck rotation was 40 
degrees to the left and 50 degrees to the right.  Lateral 
bending of the neck was 50 degrees to the right and 46 
degrees to the left.  Neck flexion was from zero to 10 
degrees and extension was from zero to 10 degrees.  There was 
no numbness and no atrophy of the small muscles of the hand.  
The examiner diagnosed arthritis in the cervical spine with 
decreased range of motion.  However, no neurological deficit 
was noted.  

In July 2000, the veteran underwent a fee-basis medical 
examination at which time he presented with complaints of 
soreness in the neck, radiating pain in the upper extremities 
with numbness and tingling in the fingers, and difficulty 
raising his arms above shoulder level.  He also described 
pain and occasional spasms in the thoracic spine.  
Objectively, the physician described pain and lack of 
endurance with neck range of motion, spasms in the 
paracervical and trapezius muscles, and a fixed postural 
deformity of cervicothoracic flexion.  However, the physician 
found no atrophy or asymmetry of the neck muscles.  Motor 
examination of the upper showed 5+/5+ motor power 
bilaterally.  A comprehensive sensory examination of the 
upper extremities showed a normal dermatomal pattern to 
pinprick and deep touch.  The examiner stated, "If I had to 
assign or estimate the range of motion or spinal function 
limitation due to pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups, it 
would be approximately 15%."  As to the thoracic spine, the 
examiner noted tenderness from T3 to T8, with associated 
muscle spasm.  Again he stated "If I had to assign or 
estimate the range of motion or spinal function limitation 
due to pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups, it would be approximately 
15%."  The physician diagnosed cervicothoracic strain 
injury.  However, he specifically stated that there were no 
signs of cervical radiculopathy.  

By September 2000 rating decision, the RO denied his request 
for increased rating for his cervicothoracic disability.

As an initial matter, the Board concludes that while this 
claim was decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand to the RO for additional 
action is not warranted as VA has already met its obligations 
to the veteran under that statute.  As set forth in more 
detail below, all relevant facts have been adequately 
developed by the RO; given the facts of this case, there is 
no reasonable possibility that any further assistance to the 
appellant would aid in substantiating his claim.  The RO has 
issued a rating decision and a statement of the case In 
addition, the veteran was afforded VA and fee-basis medical 
examinations.  Therefore, the Board finds that VA has fully 
satisfied its duty to the appellant under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3 (2000).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  VCAA (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
4.3 (2000); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran is currently rated as 40 percent disabled under 
Code 5293 pertaining to intervertebral disc syndrome.  Under 
that code, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  When such condition is severe in nature, 
with recurring attacks and only intermittent relief, a 40 
percent rating is for application.  A 60 percent rating is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2000).

He does not qualify for the higher rating of 60 percent under 
Code 5293.  Muscle spasms were noted in the June 1997 VA 
examination report and in the July 2000 fee-basis examination 
report.  However, as indicated in the March 1999 examination 
report, his symptoms wax and wane, which would be at odds 
with the requirement of persistent symptoms associated with a 
60 percent evaluation.  Additionally, although weakness of 
the upper extremities was noted in the June 2000 VA 
examination report, there was no numbness or atrophy in the 
small muscles of the hands, and no neurological deficit was 
noted.  The July 2000 fee-basis examination report indicated 
that sensory tests yielded normal results and there was no 
sign of cervical radiculopathy.  Indeed, the veteran himself 
described his spasms in the thoracic area as intermittent 
during the July 2000 examination.  Thus, the veteran has not 
demonstrated persistent and severe symptomatology that would 
qualify him for the higher evaluation of 60 percent under 
Code 5293.

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5290 (2000).

Limitation of motion of the dorsal spine warrants a maximum 
10 percent evaluation where such limitation is moderate or 
severe under Code 5291 (2000).

The March 1999 medical examination report indicated that neck 
range of motion was 60 to 70 percent of the normal range.  
The June 2000 VA examination report indicated that there was 
decreased range of motion in the cervical spine.  Also, the 
physician who conducted the July 2000 fee-basis examination 
seemed to suggest some limitation of motion in both the 
cervical and thoracic areas.  However, no examiner expressed 
an opinion suggesting that limitation of motion was severe.  
In any event, even if the veteran were to be assigned a 30 
percent evaluation, the maximum available for cervical spine 
limitation of motion under Code 5290, he would qualify for no 
more than a noncompensable evaluation for thoracic spine 
limitation of motion under Code 5291 as there is little 
mention of limitation of motion in that area, and the only 
mention of such suggests a mild disability at worst.  Thus, 
although he could be rated under 5290 and 5291, a rating 
under both Code 5293 and Codes 5290 and 5291 would constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14, Esteban, supra.  

The Board notes that evaluating the veteran under Codes 5290 
and 5291, even at the highest levels allowed, would not be 
more beneficial to him than the currently assigned 40 percent 
a rating under Code 5293.  See 38 C.F.R. §§ 4.7, 4.25 (2000).

Even under DeLuca, he does not warrant a rating in excess of 
40 percent.  As stated above, his limitation of motion is 
minimal in the thoracic area and moderate or possibly severe 
in the cervical area.  However, although limitation of motion 
and weakness in the neck were noted, neither atrophy was 
found nor was any incoordination or crepitation noted.  
Further, the currently assigned 40 percent rating already 
contemplates the pain on movement as verified by the 
objective medical evidence.  Thus, the maximum 60 percent 
rating available under 38 C.F.R. § 4.71a, Code 5293 is 
inappropriate in this case. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath, supra.  However, the Board finds no 
basis upon which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of cervicothoracic spine disability not contemplated in the 
currently assigned 40 percent ratings as permitted under the 
Schedule.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent 
evidence reflects that the veteran's spinal disability is 
manifested by pain and limited range of motion resulting in 
no more than moderate disability.  VCAA (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, supra.


ORDER

An increased rating for the veteran's cerivcothoracic spine 
disability is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 



